DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Lucius L. Lockwood (Reg. No. 53231) on 04/30/2021 (see interview summary previously filed on 05/05/2021).

The application has been amended as follows: 
In claim 1, line 21, change “further including an indicia” to --further including an indicia, created through class activation mapping functions,--.


Reasons for Allowance
3.	Claims 1-10 and 12-18 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10 and 12-18, the closest prior art of record fails to teach the features of claim 1: “further including an indicia, created through class activation mapping functions, showing a portion of the mobile device screen that activates a defective class in the pre-trained neural network,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that Dwivedi et al. (US 2017 /0256051 A1; cited previously), which is most relevant, teaches obtaining an indicia showing a portion of the mobile device screen that is damaged, by dividing the screen image into parts and analyzing each of them by a neural network processing to determine if one or more of the parts have a probability of damage greater than a predetermined probability and identifying the parts with damage greater than a predetermined probability with a flag. That is, the identification of the location (portion) of the defect in the screen image is based on the division of the image, not by the creation of activation maps through class activation mapping functions. 
Lin et al. (US 20170344884 A1; cited previously) teaches a semantic class localization technique, involving creating activation relevancy maps that describe relevancy of portions of the image to the classification of the image as corresponding to a semantic class. In this way, the semantic class is localized to portions of the image. 
Lin’s localization method is applied to the whole image without dividing the image into parts. Also, the neural network in Lin is applied to the whole image as well. On the other hand, Dwivedi is able to effectively and efficiently detect and localize the portion of defect by the division of the screen image. To incorporate Lin’s activation mapping in Dwivedi would require neural network processing of the whole image and would defeat .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOHN C KUAN/Primary Examiner, Art Unit 2857